Citation Nr: 0011735	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-21876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia





THE ISSUE

Entitlement to service connection for fallen arches.





REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1992.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 1994 RO decision which denied 
service connection for fallen arches (i.e., flat feet or pes 
planus).  The veteran failed to report for a Board hearing 
scheduled for March 2000.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for fallen arches.


CONCLUSION OF LAW

The claim for service connection for fallen arches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991)


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal solely involves a claim for service 
connection for fallen arches (i.e., flat feet or pes planus).  
The Board notes that, as to the feet, the veteran is already 
service connected for atrophic dermatitis and onychomycosis 
with removal of the great toenails; such conditions are not 
the subject of the current appeal.

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

The threshold question in this case is whether the veteran 
has met his initial burden of submitting evidence to show 
that his claim for service connection for fallen arches is 
well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.  Id.  In order for a 
service connection claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); competent evidence of incurrence or aggravation 
of a disease or injury in service (medical evidence or, in 
certain circumstances, lay evidence); and competent evidence 
of a nexus beween the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The veteran served on active duty from February 1970 until 
his retirement in November 1992.  His service medical records 
refer to various foot problems, including the conditions 
which are now service connected, but none of the service 
medical records, including the retirement examination, refer 
to fallen arches, flat feet, or pes planus.  The file 
contains post-service medical treatment and examination 
records dated from 1992 to 1996 (including specific foot 
examinations), and these similarly show various foot 
problems, including the conditions which have been service 
connected, but again there have been no findings or diagnosis 
of fallen arches, flat feet, or pes planus.  Without medical 
evidence of a current diagnosis of fallen arches, and medical 
evidence linking such condition with service, the claim for 
service connection is not well grounded.  Caluza, supra.  The 
veteran maintains that he was told at his retirement 
examination that his feet were flat (the retirement 
examination is to the contrary) and that he believes that his 
feet are flat.  As a layman, the veteran has no competence to 
give a medical opinion on diagnosis or etiology, and his 
statements on such matters do not serve to make his claim 
well grounded.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  

In the absence of competent evidence as described above, the 
claim for service connection for fallen arches must be denied 
as not well grounded.  38 U.S.C.A. § 5107(a).



ORDER

Service connection for fallen arches is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

